The appeal is from an interlocutory decree in the court of chancery continuing a restraint order and denying the defendant's motion to strike the bill of complaint. We are of the opinion that the case was properly held for hearing and that there was no error either in the refusal to strike or in the refusal to dissolve the preliminary restraint.
For affirmance — THE CHIEF-JUSTICE, PARKER, LLOYD, DONGES, HEHER, VAN BUSKIRK, KAYS, HETFIELD, DEAR, JJ. 9.
For reversal — CASE, BODINE, PERSKIE, WELLS, JJ. 4. *Page 262